—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Clemente, J.), dated July 17, 1998, which denied their motion for summary judgment or to dismiss the complaint pursuant to CPLR 3126 for willfully failing to disclose information which should have been disclosed.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendants’ motion for summary judgment or to dismiss the complaint pursuant to CPLR 3126 for willfully failing to disclose information which should have been disclosed. Since the defendants were not prejudiced by the plaintiffs’ failure to disclose, dismissal of the complaint — one of the most severe remedies that may be imposed upon a plaintiff (see, Lipin v Bender, 84 NY2d 562, 572) — would have been inappropriate (cf., Brown v Michelin Tire Corp., 204 AD2d 255; see also, Wolfson v Nassau County Med. Ctr., 141 AD2d 815).
The defendants’ remaining contention is without merit. Altman, J. P., Florio, H. Miller and Schmidt, JJ., concur.